Title: From Alexander Hamilton to Theodore Sedgwick, [9 October 1788]
From: Hamilton, Alexander
To: Sedgwick, Theodore


[New York, October 9, 1788]
I thank you My Dr. Sir for your obliging congratulations on the event towards effecting which your aid as a joint labourer was so essential. I hope experience may show that while it promotes the interest of this place it will not be incompatible with public good. We are making efforts to prepare handsome accommodations for the session of the new Congress.
On the subject of Vice President, my ideas have concurred with yours, and I believe Mr. Adams will have the votes of this state. He will certainly, I think, be preferred to the other Gentleman. Yet, certainly, is perhaps too strong a word. I can conceive that the other, who is supposed to be a more pliable man may command Antifoederal influence.
The only hesitation in my mind with regard to Mr. Adams has arisen within a day or two; from a suggestion by a particular Gentleman that he is unfriendly in his sentiments to General Washington. Richard H Lee who will probably, as rumour now runs, come from Virginia is also in this state. The Lees and Adams’ have been in the the habit of uniting; and hence may spring up a Cabal very embarrassing to the Executive and of course to the administration of the Government. Consider this. Sound the reality of it and let me hear from you.
What think You of Lincoln or Knox? This is a flying thought.
Yrs. with sincere regard
A Hamilton
New York Octr 9. 1788
Mr. Sedgwick

